[Cite as Buehner v. Cheselka, 2022-Ohio-2687.]

                              COURT OF APPEALS OF OHIO

                            EIGHTH APPELLATE DISTRICT
                               COUNTY OF CUYAHOGA

MICHAEL BUEHNER,                                 :

                Plaintiff-Appellee,              :
                                                          No. 111165
                v.                               :

MICHAEL JOSEPH CHESELKA, JR.,                    :
ET AL.,

                Defendants-Appellants.           :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: August 4, 2022


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-19-922578


                                           Appearances:

                Randazzo Law, L.L.C., and Russell A. Randazzo, for
                appellee.

                Michael J. Cheselka Jr., pro se.


EMANUELLA D. GROVES, J.:

                  Defendant-appellant, Michael Cheselka (“Cheselka”), appeals the

trial court’s decision granting summary judgment in favor of plaintiff-appellee

Michael Buehner (“Buehner”) on his claim for legal malpractice. For the reasons set

forth below, we affirm.
Procedural and Factual History

      I.       Backdrop

                 For context, we will first provide a synopsis of the underlying case

from which Buehner’s legal malpractice action emanated.

                 In July 2002, a jury found Buehner guilty of two counts of murder

and one count of attempted murder in connection with the shooting death of Jerry

Saunders (“Saunders”) on May 24, 2001.1 The trial court sentenced Buehner to an

aggregate prison term of 18 years to life. In State v. Buehner, 8th Dist. Cuyahoga

No. 81722, 2003-Ohio-3348 (“Buehner I”), we affirmed Buehner’s two murder

convictions, but reversed his conviction for attempted murder because of

insufficient evidence.2

                 More than a decade later, a family friend of Buehner made a public

records request to the Cleveland Police Department (“CPD”) concerning all police

reports relating to Saunders’s homicide investigation. The CPD produced over 30

reports, including one dated September 27, 2001, detailing an eyewitness account

who expressed that the “occupants of the black pickup truck were all black males.”

Additionally, the report indicated that the eyewitness described the shooter as “a



      1 At the trial, the state presented testimony indicating that on May 24, 2001,
Buehner shot and killed Saunders during a drug transaction. According to the state,
Buehner, who is a white male, arrived at the scene of the shooting in a black pickup truck.
He was sitting in the middle passenger’s seat and was accompanied by an unidentified
black male who was sitting in the passenger’s seat, and Randy Price (“Price”), a white
male, who was driving the pickup truck.

      2   Please see Buehner I for a detailed discussion of the underlying facts.
light complexed [sic] black male * * * hair in braided hairstyle, slim build 5′10″, in

mid 20s.”

               Equipped with this information, Buehner filed several motions for

leave to file a motion for new trial and for postconviction relief. At times, Buehner

filed those motions pro se and, at other times, he filed them with the assistance of

counsel. Cheselka filed some of these motions, while Russell Randazzo

(“Randazzo”), whom Buehner added later as counsel filed the others. Together, the

motions argued that Buehner’s constitutional right to due process was violated by

the state’s failure to produce the statements of several witnesses in violation of

Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963). Specifically,

Buehner asserted that one of the witnesses’ statements contained exculpatory

evidence.

               On August 31, 2017, the trial court denied Buehner’s motion for new

trial.3 On November 1, 2018, in State v. Buehner, 8th Dist. Cuyahoga No. 106319,




      3  In denying Buehner’s motion, the trial court stated in relevant part that:
“[d]efendant has failed to demonstrate by clear and convincing proof that he was
unavoidably prevented from discovery of the potential testimony of the witness, Debbie
Anderson, as alleged by Defendant. Defendant’s trial attorneys had knowledge of the
existence of the witness and Defendant has not provided clear and convincing proof that
the summary was not provided in discovery, no[r] that the trial attorneys could not have
learned of the existence of her statement with[out] reasonable diligence. Significantly,
missing from the trial attorneys’ affidavit was an affirmative assertion that the police
summary had not been provided in discovery. Likewise, the police summary of Ms.
Anderson’s oral statements is not new evidence because Defendant was not unavoidably
prevented from discovering the facts relied on in the petition and motion. Furthermore,
there is not clear and convincing evidence that Defendant would have been found not
guilty but for the alleged failure to provide the police summary[.]”
2018-Ohio-4432, ¶ 32 (“Buehner II”), we reversed the trial court’s judgment and

remanded the matter for a hearing.4

                In November 2019, pursuant to our remand, the trial court held a

hearing on Buehner’s motion for new trial. In an order dated April 16, 2020, the

trial court denied Buehner’s motion for new trial.5 Buehner appealed the trial

court’s decision. On December 16, 2021, in State v. Buehner, 8th Dist. Cuyahoga

No. 109699, 2021-Ohio-4435 (“Buehner III”), we affirmed in part, reversed in part,

and remanded the matter for a new trial.6             At the time of writing this decision,

Buehner was out on bond and awaiting a new trial, scheduled for August 22, 2022.




       4 In Buehner II, we found the undisclosed witness statements of Anderson and
Jenkins were exculpatory and that Buehner was unavoidably prevented from discovering
the evidence at issue. Id. at ¶ 32. Consequently, we remanded the matter for a hearing
“to consider Buehner’s motion for new trial and whether the newly discovered evidence
is material under Brady, 373 U.S. 83, 84, 83 S.Ct. 1194, 10 L.Ed.2d 215.” Id. at ¶ 33.

       5  The trial court concluded that no exculpatory evidence had been withheld from
the defense, no exculpatory evidence existed, Buehner’s trial counsel was not ineffective
for failing to utilize evidence at trial, and the state did not elicit false testimony. The trial
court also found that “[e]ven if some indication exists that information was not disclosed,
its materiality to the outcome of this trial is doubtful.”

       6 In Buehner III, we found that a reasonable probability exists that the jury would
have reached a different decision if the exculpatory evidence had been known at trial. As
such, we found the state’s failure to disclose the statements of Anderson, Jenkins, and
Mason constituted separate and distinct Brady violations that deprived Buehner of his
right to due process. Consequently, the trial court erred by denying Buehner’s motion for
a new trial based on its determination that Buehner failed to establish a Brady violation.
      II. Civil Complaint

              As noted in the synopsis above, Buehner filed several motions pro se

and the others through Cheselka or Randazzo. Ultimately, the motions filed by

Randazzo proved to be the most fruitful. On October 2, 2019, sprouting from his

discontent with the way Cheselka handled the criminal case, Buehner filed a

complaint for legal malpractice, breach of contract, unjust enrichment, and breach

of fiduciary duty against Cheselka, Michael J. Cheselka, Jr., LLC, and Sarah R. Cofta

(“Cofta”).

              In the complaint, Buehner alleged that around July 15, 2014, he

engaged Cheselka to provide legal services, as evinced through the Fee Agreement

and Contract for Legal Services (“Fee Agreement”) attached to the complaint as

exhibit No. 1. Paragraph two of the attached Fee Agreement, which set forth the

scope of the representation, was titled “Subject of the Contract” and included the

following:

      Client hereby retains and employ Counsel to represent Client in regard
      to an appeal and all State Court proceedings including the Ohio
      Supreme Court proceedings in the following Case # CR-02-417994, for
      Michael Buehner.

The Fee Agreement also specified that “Client hereby agrees to pay Counsel $10,000

flat fee for said representation.” Buehner alleged the entire $10,000 fee was paid

pursuant to the payment structure detailed therein.

              Buehner alleged that on August 13, 2014, Cheselka entered a notice of

appearance in Cuyahoga C.P. No. CR-02-417994, on his behalf; filed a motion for
leave to file amended motion for leave to file motion for new trial and amended

postconviction petition; and filed no more than four other briefs or motions on his

behalf through March 10, 2015. Buehner alleged, that apart from the foregoing,

Cheselka made no attempts to request any records from the city of Cleveland, the

Cuyahoga County Prosecutor’s Office, the CPD, or any other entity which could be

used in the filings. Cheselka failed to hire an investigator to investigate Buehner’s

innocence, or an investigator to contact former jurors regarding evidence that was

withheld.

               Specifically, Buehner alleged that when the trial court denied the

motion for new trial, Cheselka never communicated the ruling, nor communicated

the need to file a notice of appeal of the ruling. On August 22, 2017, Buehner timely

appealed the trial court’s ruling. The appeal was perfected by Randazzo and not

Cheselka.

               Buehner alleged that he had always maintained his innocence and,

had [Randazzo] not filed the appeal, he would have lost all opportunities to appeal

the trial court’s ruling. Buehner alleged that Cheselka’s failure to fully discharge his

duties pursuant to the Fee Agreement and the Ohio Rules of Professional Conduct

would have prevented him from the ability to obtain a new trial.

               Buehner alleged that Cheselka breached the terms of the Fee

Agreement by failing to timely file a notice of appeal; that the failure fell below the

standard of care of the legal profession and constituted professional malpractice.
Buehner alleged that as a direct and proximate cause of Cheselka’s negligence, he

had and continued to sustain damages.

              On January 16, 2020, Cheselka filed an answer and denied the

allegations for lack of knowledge or information. On June 15, 2020, Cheselka filed

a motion to dismiss Buehner’s complaint for failure to state a claim for which relief

can be granted. On June 29, 2020, Buehner filed his brief in opposition. On

July 13, 2020, Cheselka filed a reply brief. On July 29, 2020, the trial court denied

Cheselka’s motion to dismiss.

              On July 10, 2020, while Cheselka’s motion to dismiss was pending,

Buehner filed motions to show cause, to compel, and for sanctions against Cheselka.

In his brief in support, Buehner noted that in March 2020, he had issued written

discovery including, requests for admissions, interrogatories, and requests for

production. Buehner indicated that although Cheselka had requested, and the trial

court had granted an extension of time in which to respond to discovery, Cheselka

still had not responded.

              On August 6, 2020, Cheselka filed a motion to disqualify Randazzo

and to quash the deposition request.       Cheselka argued that Randazzo was a

necessary witness, whose testimony was admissible and unavailable from any other

sources. Additionally, Cheselka argued he should not be subject to providing

testimony inappropriately and without his right to cross-examine.           Buehner

opposed the motion on the grounds that he, and not Randazzo, would have

information relative to Cheselka’s termination date.
               On November 23, 2020, after deeming Randazzo to be a necessary

witness, the trial court7 granted Cheselka’s motion to disqualify Randazzo.         On

December 29, 2020, Buehner filed a motion for relief from the trial court’s judgment

disqualifying his attorney. On February 1, 2021, following the untimely passing of

the judge who granted the motion to disqualify, the newly appointed judge granted

Buehner’s motion for relief from judgment. In granting the motion, which it

appropriately construed as a motion for reconsideration because it sought relief

from an interlocutory order, the trial court entered an in limine order preventing

Randazzo from testifying.

               On April 29, 2021, Buehner filed a notice of Cheselka’s failure to

produce discovery responses in accordance with the trial court’s February 25, 2021

order. Buehner noted that following a teleconference relating to the pending motion

to compel, the trial court had ordered Cheselka to appear for his deposition by

March 27, 2021. Buehner also noted that the trial court had ordered that prior to

the deposition, Cheselka was to allow plaintiff’s counsel to review the file relating to

his representation of Buehner. Buehner further noted that the trial court had

ordered that Cheselka comply by April 25, 2021, with all other discovery requests

that had been pending since March 2020.

               Finally, Buehner requested that the trial court (1) deem all admissions

submitted on March 18, 2020, which were unanswered, as admitted, (2) issue



      7The judge passed away shortly after granting Cheselka’s motion to disqualify
Randazzo and a new judge was assigned to the case.
sanctions against Cheselka, including monetary sanctions for each day written

discovery responses had been unanswered since June 26, 2020, in the amount of

$4,100 per day, (3) order Cheselka to produce responses to interrogatories and

requests for production of documents within seven days, (4) allow Buehner to

recover all attorney fees for the time spent drafting all motions related to Cheselka’s

failure to provide discovery responses, and (5) any other sanctions the trial court

deemed appropriate given the blatant disregard of the present and predecessors’

prior order.

               On May 7, 2021, Cheselka filed his response to Buehner’s notice,

noting that he had arrived for his deposition with as much of Buehner’s file that he

was able to locate. On May 13, 2021, the trial court, having found that Cheselka

failed to comply with its prior orders, granted default judgment on Buehner’s claims.

The trial court then scheduled a separate hearing to determine damages.

               On September 20, 2021, Cheselka filed a motion for relief from the

default judgment, claiming that the judgment was not warranted and that the trial

court was “misled” into finding that his participation in discovery was lacking. On

September 27, 2021, Buehner filed a motion in opposition, reasserting that Cheselka

had failed to comply with the trial court’s prior orders. On September 28, 2021, the

trial court conducted a telephonic hearing on Cheselka’s motion for relief from the

default judgment.

               On October 5, 2021, the trial court issued a journal entry indicating

that it had mistakenly believed that Cheselka had failed to appear for his deposition,
scheduled March 27, 2021. However, the trial court indicated that it had properly

found that Cheselka had failed to fully comply with the court’s order to produce the

entire file of the representation of Buehner, failed to provide written responses to

Buehner’s requests for admissions, and failed to provide written responses to

Buehner’s first set of interrogatories.

                 The trial court’s journal entry indicated that out of an abundance of

caution, it was vacating its prior order of May 13, 2021, and issuing the following

order:

         [Cheselka] has failed to fully comply with this Court’s Order of
         February 25, 2021, by (1) failing to produce the entire contents of his
         file for the representation of Mr. Buehner, (2) failing to provide written
         responses to [Buehner’s] Requests for Admissions, (3) failing to
         provide written responses to [Buehner’s] First Set of Interrogatories,
         and (4) failing to provide all documents responsive to [Buehner’s]
         Requests for Production of Documents. Therefore, [Cheselka] is in
         contempt of court. Rather than issue the sanction of Default
         Judgement against [Cheselka], this Court grants [Buehner’s] prior
         request to deem his Requests for Admissions as admitted. This Court
         further Orders that [Cheselka] is precluded from utilizing or offering
         any evidence or testimony which has not been previously produced by
         him pursuant to this Court’s February 26, 2021, Order and any such
         evidence or testimony shall be stricken from any dispositive motion or
         pleading and shall be inadmissible by [Cheselka] at trial.

                 On November 4, 2021, Buehner filed a motion for summary

judgment. In support, Buehner attached Cheselka’s deposition, an affidavit and

preliminary opinion of expert witness Amelia Bower (“Bower”), as well as various

pleadings filed in the instant case and the underlying criminal case. On

November 5, 2021, Cheselka filed a motion for summary judgment wherein he
argued that Buehner must validate all claims of legal malpractice with an expert

witness. Simultaneously, Cheselka filed another motion to dismiss.

               On December 1, 2021, the trial court denied Cheselka’s motion for

summary judgment and the second motion to dismiss. The trial court granted

Buehner’s motion for summary judgment and awarded $164,403.56 in damages.

               Cheselka now appeals and assigns the following errors for review:

                              Assignment of Error No. 1

      The trial court erred and abused its discretion by (1) showing bias
      toward the defendant and (2) granting appellee’s motion for summary
      judgment as the arguments made therein were not supported by
      sufficient evidence, were not justified by the facts, gave rise to genuine
      issues of material fact and were ruled upon without allowing
      appellant’s right to due process of law as guaranteed by the fourteenth
      amendment to the United States Constitution.

                              Assignment of Error No. 2

      Any claim purporting malpractice in the instant matter is time-barred
      under the current statute of limitations.

Law and Analysis

               In the first assignment of error, Cheselka argues the trial court erred

in granting Buehner’s motion for summary judgment.

               To begin, Civ.R. 56 (C) provides that summary judgment shall be

rendered if “the pleadings, depositions, answers to interrogatories, written

admissions, affidavits, transcripts of evidence, and written stipulations of fact, if

any, timely filed in the action, show that there is no genuine issue as to any material
fact and that the moving party is entitled to judgment as a matter of law.” Summary

judgment is proper where:

      (1) there is no genuine issue of material fact; (2) the moving party is
      entitled to judgment as a matter of law; and (3) reasonable minds can
      come to but one conclusion and that conclusion is adverse to the
      nonmoving party, said party being entitled to have the evidence
      construed most strongly in his or her favor.

Bohan v. McDonald Hopkins, L.L.C., 8th Dist. Cuyahoga No. 110060, 2021-Ohio-

4131, ¶ 19, citing Horton v. Harwick Chem. Corp., 73 Ohio St.3d 679, 653 N.E.2d

1196 (1995), paragraph three of the syllabus; Zivich v. Mentor Soccer Club, 82 Ohio

St.3d 367, 696 N.E.2d 201 (1998).

              “The party moving for summary judgment bears the burden of

demonstrating that no material issues of fact exist for trial.” Edvon v. Morales, 8th

Dist. Cuyahoga No. 106448, 2018-Ohio-5171, ¶ 17, citing Dresher v. Burt, 75 Ohio

St.3d 280, 292, 662 N.E.2d 264 (1996). If the movant satisfies the initial burden,

then the nonmoving party has the burden to set forth specific facts that there remain

genuine issues of material fact that would preclude summary judgment. Id. A trial

court’s grant of summary judgment is reviewed de novo. Grafton v. Ohio Edison

Co., 77 Ohio St.3d 102, 105, 671 N.E.2d 241 (1996).

              Preliminarily, to prevail on a legal malpractice claim, the plaintiff

must establish “(1) an attorney-client relationship, (2) professional duty arising

from that relationship, (3) breach of that duty, (4) proximate cause, (5) and

damages.” Shoemaker v. Gindlesberger, 118 Ohio St.3d 226, 2008-Ohio-2012, 887

N.E.2d 1167, ¶ 8, citing Vahila v. Hall, 77 Ohio St.3d 421, 427, 674 N.E.2d 1164
(1997); Krahn v. Kinney, 43 Ohio St.3d 103, 105, 538 N.E.2d 1058 (1989). Because

the elements of a legal malpractice claim are stated in the conjunctive, the failure to

establish any one element of the claim is fatal. Estate of Hards v. Walton, 8th Dist.

Cuyahoga No. 93185, 2010-Ohio-3596, ¶ 7, citing Williams-Roseman v. Owen, 10th

Dist. Franklin No. 99AP-871, 2000 Ohio App. LEXIS 4254 (Sept. 21, 2000).

                  In the instant matter, of the above elements, the duty requirement of

the first is typically established through the existence of some form of attorney-client

relationship. Natl. Union Fire Ins. Co. v. Wuerth, 122 Ohio St.3d 594, 2009-Ohio-

3601, 913 N.E.2d 939, ¶ 10. Cheselka does not dispute that there existed an

attorney-client relationship. Indeed, Cheselka drafted the Fee Agreement and

admitted that he was paid in full pursuant to its terms. Instead, Cheselka posits

that Buehner replaced him with Randazzo, and argues that once Randazzo filed his

notice of appearance on September 12, 2016, he was proverbially “off the case.”

However, our review of the record reveals that Cheselka was wholly mistaken in this

belief.

                 In addressing this notion, the trial court’s well-reasoned opinion

stated that it made the following findings of fact:

          8) On September 12, 2016, Russell Randazzo Esq. entered a Notice of
          Appearance in Case No. Cr-02-417994 on behalf of Mr. Buehner. At no
          time was the Notice of Appearance a substitution of counsel for Mr.
          Buehner’s then existing legal counsel Mr. Cheselka. Mr. Buehner
          intended to have two lawyers representing his interest in the Post-
          Conviction and Motion for Leave to file a Motion for New Trial issues.
          (See Exhibit 5, Affidavit of Michael Buehner.)
      9) Cheselka does not recall a communication with Maryann Harrison
      or Mr. Buehner during which Mr. Buehner terminated Mr. Cheselka.
      (See Exhibit 1, Depo. Trans. Cheselka P. 44) Mr. Cheselka does not
      recall receiving a letter terminating the attorney-client relationship
      between he and Mr. Buehner. (See Exhibit 1, Depo. Trans. Cheselka P.
      45.) Mr. Cheselka never filed a motion requesting to withdraw as legal
      counsel for Mr. Buehner.

      10) Mr. Cheselka testified that [Randazzo] did not need to file a
      substitution of counsel to terminate Mr. Cheselka, rather the lack of
      communication by Mr. Buehner and [Randazzo’s] notice of appearance
      was sufficient to terminate the legal services. (See Exhibit 1, Depo.
      Trans. Cheselka P. 64.)

      ***

      12) Mr. Cheselka claims that Mr. Buehner stopped communicating
      with him regularly and that was part of his belief that he was
      terminated. (See Exhibit 1, Depo. Trans. Cheselka P. 64.) Mr. Cheselka
      admits that he did not reach out to Mr. Buehner to discuss the ongoing
      representation when Mr. Buehner’s communication allegedly slowed.

      13) On August 15, 2016, Mr. Buehner sent Mr. Cheselka
      correspondence addressing the ongoing representation. (See Exhibit 1,
      Depo. Trans. Cheselka P. 77-78.) Mr. Buehner never terminated Mr.
      Cheselka in that correspondence but was rather requesting more
      communication with his attorney. Id. Mr. Buehner stated: You and I
      have not had direct communication since before Sarah left, nor have I
      spoken with Kelly or anybody else from your office.

             The above findings of fact contradict Cheselka’s belief that Randazzo’s

notice of appearance and lack of communication between himself and Buehner was

evidence that he had been terminated. Despite Cheselka’s contention, Buehner

averred that Cheselka never contacted him to discuss whether Randazzo’s

appearance terminated their Fee Agreement or the attorney-client relationship.

Critically, Buehner averred: “[h]ad Mr. Cheselka contacted me I would have told
him he was still my legal counsel as he has been paid to perform legal services for

me well beyond the work he had performed.”

              Here, nothing in the record supports Cheselka’s contention that the

attorney-client relationship had concluded when Randazzo entered an appearance

in the case or had concluded by the lack of communication with Buehner or

concluded by a combination of both factors. Both the Ohio Rules of Professional

Conduct (“ORPC”) and the Local Rules of Cuyahoga County required that Cheselka

file a motion to withdraw from representing Buehner. (Prof.Cond.R 1.16 and Loc.R.

10.0). It is undisputed that Cheselka did not file a motion to withdraw as counsel;

that he never notified Buehner after Randazzo filed his notice of appearance that he

was no longer acting as his attorney; and that at the time Randazzo entered his

appearance in the case, he did not file a motion to substitute himself as successor

counsel in the matter.

              Thus, unmistakably, an attorney-client relationship existed giving

rise to a professional duty flowing therefrom.        Because the attorney-client

relationship still existed, Cheselka was still obligated to perform the services

outlined under paragraph two of the Fee Agreement. As such, we now proceed to

discuss Cheselka’s claim that he did not breach the professional duty owed under

paragraph two of the Fee Agreement.

              Generally, expert testimony is required to sustain a claim of legal

malpractice unless the conduct complained of is “‘so obvious that it may be

determined by the court as a matter of law, or is within the ordinary knowledge of a
lay person.”’ Richard C. Alkire Co., L.P.A. v. Alsfelder, 8th Dist. Cuyahoga No.

104153, 2017-Ohio-1547, ¶ 11, quoting Simmons v. Rauser & Assocs. L.P.A., 8th Dist.

Cuyahoga No. 96386, 2011-Ohio-4510, ¶ 9, citing Bloom v. Dieckmann, 11 Ohio

App.3d 202, 464 N.E.2d 187 (1st Dist.1983), syllabus; McInnis v. Hyatt Legal

Clinics, 10 Ohio St.3d 112, 461 N.E.2d 1295 (1984).

              As previously stated, Buehner attached the affidavit and preliminary

opinion of expert witness Bower to his motion for summary judgment. Bower

detailed how Cheselka breached his professional duty under paragraph two of the

Fee Agreement. In doing so, Bower noted that Randazzo, and not Cheselka, filed

the May 1, 2017 motion for new trial, which the trial court denied without a hearing

on August 31, 2017. Bower also noted that Cheselka did not file an appeal of the

August 31, 2017 trial court decision. In fact, Cheselka did not communicate this

unfavorable decision to Buehner and the need to timely appeal. Instead, Bower

noted, it was Randazzo who perfected the appeal.

              Bower stated that Cheselka was contractually bound to represent

Buehner through all phases of the case but failed to do so and failed to communicate

with Buehner regarding the case, or alternatively seek to withdraw after Randazzo

entered an appearance, thus breaching the terms of the Fee Agreement.

Additionally, Bower stated that Cheselka did not investigate the events surrounding

Buehner’s conviction and did not pursue discovery with the state to challenge

witness testimony regarding the events surrounding Buehner’s conviction. Instead,
Bower stated, it was the discovery of that information by Randazzo that was pivotal

in this court’s favorable decision.

               Bower opined, based upon a reasonable degree of certainty, that

Cheselka’s conduct in representing Buehner fell below the standard of care. Bower

further opined that Buehner has been damaged because of Cheselka’s failed

conduct.

               Here, it is undisputed that Cheselka breached his contractual

obligation “to represent [Buehner] in regard to an appeal and all State Court

proceedings including the Ohio Supreme Court proceedings in the following

Case #CR-02-417994.” It is undisputed that Cheselka failed to communicate to

Buehner that the trial court had rendered an unfavorable ruling regarding the

motion for new trial and the necessity of appealing the decision. As a result,

Cheselka breached the standard of care.

               Moreover, the trial court aptly stated in its decision that “[n]o further

expert testimony is required because the alleged breach of care is obvious from the

record in this case and as concluded by [Bower]. McInnis[, 10 Ohio St.3d 112, 461

N.E.2d 1295].” The trial court continued, stating that

      [t]here are a number of Ohio appellate courts that have found that an
      attorney alleged negligence was so clear as to constitute negligence as
      a matter of law where the defendant attorney failed to inform his client
      of the status of his case and any unfavorable decision, and the necessary
      filing of a notice of appeal in a timely fashion. Harris v. Rossi, 2018-
      Ohio-4573, [123 N.E.3d 284,] ¶ 50 [(11th Dist.)] and Brust v. Kravitz,
      10[th] Dist. [Franklin No. 16AP-201,] 2016-Ohio-7871.
              We also conclude the breach was obvious and now proceed to discuss

the element of damage.

              “A plaintiff seeking damages in a legal malpractice case must show

that the alleged malpractice caused the damages.” RevoLaze LLC v. Dentons US

LLP, 8th Dist. Cuyahoga No. 109742, 2022-Ohio-1392, ¶ 115, citing Fabec v.

Frederick & Berler, L.L.C., 8th Dist. Cuyahoga No. 110562, 2022-Ohio-376, ¶ 22,

citing Montali v. Day, 8th Dist. Cuyahoga No. 80327, 2002-Ohio-2715, ¶ 37. In

addition, the evidence must establish a calculable financial loss because one of the

essential elements of a legal malpractice claim is a causal connection between the

conduct complained of and resulting in damages or loss. Id., citing DeMeo v.

Provident Bank, 8th Dist. Cuyahoga No. 89442, 2008-Ohio-2936, ¶ 61, citing Nu-

Trend Homes v. Law Offices of DeLibera, Lyons & Bibbo, 10th Dist. Franklin No.

01AP-1137, 2003-Ohio-1633, ¶ 42.

              In this matter, it is undisputed that Buehner performed his

contractual duty by paying Cheselka a flat fee of $10,000. Cheselka admitted that

he was paid the agreed upon compensation. Additionally, we have discussed above

how Cheselka breached the agreement by, among other things, failing to inform

Buehner of the adverse ruling on the motion for new trial, and by failing to file the

notice of appeal.

              Further, because of Cheselka’s breach, Buehner incurred legal fees

and expenses in excess of $164,000. A review of the record reveals that Buehner

retained Randazzo on September 12, 2016 and entered into a fee agreement that
required him to pay Randazzo an hourly rate of $385 for all work performed. The

record reveals that Randazzo filed several motions, briefs, and the pivotal appeal on

Buehner’s behalf.

               Buehner averred in his affidavit, attached to the motion for summary

judgment that “[a]s a result of the appeal filed by Mr. Randazzo, the Eighth District

Court of Appeals reversed [the trial court’s] ruling and determined that the State of

Ohio improperly withheld exculpatory evidence from my defense counsel in 2002

and remanded for a hearing on materiality only.” Buehner further averred that “[t]o

date, I have incurred in excess of $164,403.56 in legal fees and expenses for my

representation by Randazzo Law, LLC.” In granting Buehner’s motion for summary

judgment, the trial court stated in relevant part

      Since there were multiple legal proceedings involved in this case as well
      as the cost of this action, the alleged damages claim in the form of
      attorney fees owed to Buehner’s attorney is certainly reasonable. There
      has been no contrary evidence established by Cheselka. Cheselka is
      not allowed to merely deny the fact of damages but must put forth
      evidence or affidavits to refute the amount claimed. Cheselka herein
      has failed to do so in that the Court has granted a default judgment for
      failure to prosecute the claims in this case therefore, Cheselka has
      forfeited his right to litigate the issues of damages. This is a reasonable
      sanction under the circumstances in this case as the Court has so found.

               The trial court’s determination is supported by the record, which

reveals that Cheselka filed a request that Buehner specifically state the amount of

damages sought. Buehner complied with the request, detailing the legal fees and

expenses incurred in five different case numbers including the underlying criminal

cases and four separate appellate actions. As the trial court aptly noted, “[t]here has
been no contrary evidence established by [Cheselka].” Having put forth no evidence

to contradict the damages Buehner sought, Cheselka has now forfeited the right to

challenge the measure of damages. Undoubtedly, Buehner has established the

causal connection between Cheselka’s actions and the resulting damage by

presenting evidence of calculable financial losses.

               Based on our de novo review, we conclude that Buehner met his

burden of demonstrating that no material issues of fact exist for trial. As such, the

trial court properly granted Buehner’s motion for summary judgment on the claim

for legal malpractice.

               Accordingly, we overrule the first assignment of error.

               In the second assignment of error, Cheselka argues that Buehner’s

claim for legal malpractice was barred by the statute of limitation.

               R.C. 2305.11(A) provides that an action for legal malpractice against

an attorney or a law firm shall be commenced within one year after the cause of

action accrued.

      “‘Under R.C. 2305.11(A), an action for legal malpractice accrues and the
      statute of limitations begins to run when there is a cognizable event
      whereby the client discovers or should have discovered that his injury
      was related to his attorney’s act or non-act and the client is put on
      notice of a need to pursue his possible remedies against the attorney or
      when the attorney-client relationship for that particular transaction or
      undertaking terminates, whichever occurs later.’”

(Emphasis deleted.) Shaut v. Roberts, 2022-Ohio-817, 186 N.E.3d 302, ¶ 8 (8th

Dist.), quoting Smith v. Conley, 109 Ohio St.3d 141, 2006-Ohio-2035, 846 N.E.2d

509, ¶ 4, quoting Zimmie v. Calfee, Halter & Griswold, 43 Ohio St.3d 54, 538 N.E.2d
398 (1989), syllabus, citing Omni-Food & Fashion, Inc. v. Smith, 38 Ohio St.3d 385,

528 N.E.2d 941 (1988).

               The statute-of-limitations analysis in a legal malpractice case requires

two factual inquiries: “(1) When should the client have known that he or she may

have an injury caused by his or her attorney? and (2) When did the attorney-client

relationship terminate?” The later of those dates “is the date that starts the running

of the statute of limitations.” Smith at ¶ 4.

               In resolving the first assignment of error, we concluded that, contrary

to Cheselka’s belief, the attorney-client relationship did not terminate when

Randazzo entered an appearance in the criminal case. Instead, the record reveals

that on October 5, 2018, Randazzo sent a letter to Cheselka advising Cheselka that

his representation of Buehner was terminated. The letter also requested that

Cheselka deliver Buehner’s client file to Randazzo.        Cheselka did not dispute

receiving the letter of termination. Notably, Cheselka delivered Buehner’s file to

Randazzo on March 27, 2021.

               As previously stated, Buehner filed this legal malpractice action on

October 2, 2019. We find the action commenced within the time frame

contemplated by R.C. 2305.11(A). Buehner filed the complaint within one-year of

the later of the two dates employed in the factual inquiries in a statute-of-limitation

analysis.

               Here, it is undisputed that Cheselka never withdrew from the case.

Thus, the attorney-client relationship was still in existence until it was terminated
by the letter dated October 5, 2018. Consequently, we conclude that the legal

malpractice action was not time-barred.

              Accordingly, we overrule the second assignment of error.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EMANUELLA D. GROVES, JUDGE

ANITA LASTER MAYS, P.J., and
CORNELIUS J. O’SULLIVAN, JR., J., CONCUR